SUMMARY ORDER
Plaintiff-appellant Barbara Rockmore appeals from an order of the district court dated September 24, 2008, dismissing her complaint. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
We affirm the dismissal of the complaint as to the state law claims substantially for the reasons stated in the district court’s thoughtful opinion. As to the federal civil rights claim, we note that, while the district court should have analyzed the release of this claim under a separate standard, see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 438 (2d Cir.1998); Bormann v. AT & T Commc’ns, Inc., 875 F.2d 399, 403 (2d Cir.1989), neither party challenged the application of New York law to the release of this claim, and thus both parties have waived review of this issue. See LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir.1995).
For the foregoing reasons, the judgment of the district court is AFFIRMED.